Citation Nr: 0842225	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1954 to 
February 1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2007, the appellant testified before the 
undersigned Veterans Law Judge (VLJ).  In May 2008, this case 
was remanded to the RO for further action and evidentiary 
development.  This case has been returned to the Board for 
disposition.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
appellant's left ear hearing loss disability, described by 
him as deafness, existed prior to his period of active duty 
from November 1954 to February 1955.

2.  There is clear and unmistakable evidence that the 
appellant's left ear hearing loss disability was not 
aggravated during his period of active duty from November 
1954 to February 1955or within one year of separation.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability clearly and unmistakably 
preexisted service and was not aggravated therein and the 
presumption of soundness at entry is rebutted. 38 U.S.C.A. § 
1111 (West 2002).

2.  Left ear hearing loss disability was not aggravated 
during active service or within one year of separation.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008); VAOPGCPREC 3-2003 
(July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed disability is 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Organic diseases of the nervous system shall be considered to 
have been incurred in or aggravated by service although not 
otherwise established during the period of service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment, and 
clear and unmistakable evidence that it was not aggravated by 
such service.  VAOPGCPREC 3-2003 (July 16, 2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

Service medical records are missing.  Under the 
circumstances, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In this case, the appellant seeks service connection for left 
ear hearing loss disability.  At his December 2007 hearing 
before the undersigned VLJ, he testified that he had no 
hearing in the left ear prior to entering service and this 
condition did not change, improve or worsen, during his 3 
months of service.  When asked by the VLJ why he thought 
service connection was warranted, he replied that it was 
warranted because he was accepted into service with no 
hearing in the left ear.  The appellant described himself as 
"deaf" in the left ear at the time he entered service.

The record reflects that the appellant submitted evidence 
showing that he was discharged due to preexisting medical 
disability.  He also submitted a September 2005 statement 
from his sister.  The appellant's sister noted that her 
brother had been accepted in to service with deafness of the 
left ear.  She noted that his condition never improved and 
that this condition existed since he was a small baby.

Post service hearing tests dated since 1988 show 
sensorineural hearing loss, and report of VA examination 
dated June 2008 shows profound hearing loss of the left ear 
with 0 percent speech discrimination.  The audiometric 
findings reflect left ear hearing loss disability as defined 
by VA.  38 C.F.R. § 3.385.

Notwithstanding that service medical records, including 
report of entrance examination are missing, the appellant is 
entitled to the presumption of soundness absent clear and 
unmistakable evidence to the contrary.  Here, there is clear 
and unmistakable evidence that the appellant was not sound 
upon entry into service.  The appellant reports left ear 
deafness at the time he entered service and he is competent 
to report his symptomatology, such as, complete absence of 
hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) at 470.  
His account of left ear deafness prior to entry into service 
is further corroborated by his sister.  The appellant and his 
sister's statements are credible, as is his report of 
discharge due to preexisting left ear hearing loss.  
Therefore, the Board finds that there is clear and 
unmistakable evidence that the left ear hearing loss 
disability preexisted service.

Additionally, there is clear and unmistakable evidence that 
left ear hearing loss disability was not aggravated during 
active service or within one year of separation.  Although 
the burden of proof is on VA to show that there is clear and 
unmistakable evidence, the Board notes that there is no 
evidence showing that left ear hearing loss disability was 
aggravated active duty. See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Moreover, the appellant's sworn testimony 
reflects his belief that his condition did not worsen during 
service.

Having carefully reviewed the evidence and contentions in 
this case, the Board observes that the appellant has merely 
presented evidence of long-standing left ear hearing loss 
disability.  He has not presented specific lay or other 
evidence that addresses symptomatology or change of such 
during his brief period of active duty.  Also, the medical 
evidence of record is silent on the matter of aggravation.  
The Board acknowledges that, in April and September 2005 
written statements, the appellant reported that his hearing 
condition worsened in service.  However, he does not identify 
the ear in which hearing worsened.  The appellant reported on 
his original September 1988 claim "damage to hearing in left 
ear -Dec 1954??".  However, although he identifies the left 
ear, this is also an unclear statement and the appellant 
provides no context to this statement or explanation.  By 
contrast, his sworn testimony in December 2007 is clear and 
unambiguous; it reflects that he observed no change in his 
left ear hearing loss during or soon after service discharge.  
Therefore, the Board finds that the appellant's April and 
September 2005 statements, as well as the September 1988 
report of damage, have no probative value.

In sum, the Board finds that the facts in this case are 
uncontroverted.  The appellant reports that left ear deafness 
existed prior to service and had not worsened during service 
or within the initial post separation year.  Here, the law 
and not the evidence is dispositive.  Therefore, the claim 
must be denied because of a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

VCAA Requirements

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim. VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board finds that there has been adequate compliance with 
VCAA.  An attempt was made to obtain the service records and 
alternative records.  Such search was determined to be 
fruitless and further attempts would be futile. (Memo dated 
July 2005.)  Private medical records were obtained, a VA 
examination (with addendum) was accomplished and the veteran 
fully participated in a VA hearing.  An adequate VCAA letter 
was issued in March 2005 and the issue was readjudicated in a 
September 2008 SSOC.

To the extent that there has been any timing or other error, 
and that error is presumed prejudicial, the record reflects 
that he was provided with a meaningful opportunity to 
understand and participate such that the notice error did not 
affect the essential fairness of the adjudication now on 
appeal.


ORDER

Service connection for left ear hearing loss disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


